t c memo united_states tax_court robert carmelo torre petitioner v commissioner of internal revenue respondent docket no filed date robert carmelo torre pro_se julie l payne for respondent memorandum findings_of_fact and opinion wolfe special_trial_judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the issues for decision are whether petitioner must include in income dividends of dollar_figure that he received during from fidelity investments and whether petitioner is entitled to a casualty or theft_loss of dollar_figure for unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated herein by this reference petitioner resided in vancouver washington when he filed the petition in this case a long-term_capital_gain during petitioner received from fidelity investments dividends of dollar_figure short-term_capital_gain of dollar_figure and long-term_capital_gain of dollar_figure on schedule b interest and dividend income of his individual_income_tax_return petitioner reported gross dividends and distributions of dollar_figure deducted from this amount capital_gain distributions of dollar_figure and carried forward to line of his form_1040 for the resulting amount of dollar_figure petitioner reported the capital_gain distributions on schedule d capital_gains_and_losses form_1040 for nevertheless in effect petitioner simply omitted from his income reported for an amount equal to the long-term_capital_gain distributions he received for that year on date respondent issued a notice_of_deficiency adjusting petitioner’s gross_income by including in petitioner’s income the dollar_figure he had omitted from his tax_return b casualty theft_loss in petitioner purchased a house in coos bay oregon for dollar_figure shortly after petitioner moved in his neighbors allegedly began harassing him and vandalizing his property according to petitioner one neighbor in particular routinely allowed his dog to defecate on petitioner’s yard petitioner claims that the police habitually failed to stop the harassment and vandalism to which he was subjected petitioner considered that he was a victim of racial profiling at one point according to his testimony the police told him ‘ we’re looking for mexicans like you with drugs and guns after one particular altercation with his neighbor petitioner was arrested and incarcerated for days petitioner testified that the police in coos bay refused to prosecute his neighbor for harassment although the neighbor taunted petitioner and sprayed him with pepper mace petitioner introduced supporting photographs and correspondence concerning the failure of local authorities to prosecute after he had been sprayed in petitioner sold his house in coos bay oregon explaining why he sold the house petitioner said police started following me around town and they had tapped my phone line and i just felt like i couldn’t live there safely anymore so i fled and moved up to washington - petitioner claims a casualty_loss of dollar_figure opinion a long-term_capital_gain petitioner’s investment with fidelity investments in was in shares of a mutual_fund the mutual fund’s asset allocation as of date wa sec_33 percent stock percent bonds and percent short-term securities petitioner argues that because line instructs the taxpayer to include gross dividends and or other distributions on stock the dollar_figure long-term_capital_gain does not belong on line of schedule b emphasis added since the distribution in question came from a mutual_fund with an asset allocation of percent in bonds petitioner argues that he need not include on line the amount of the capital_gain_distribution from shares of this mutual_fund sec_61 provides that gross_income includes ‘all income from whatever source derived unless otherwise provided sec_61 specifically provides that dividends are included in gross_income and sec_61 provides that gross_income includes gains derived from dealings in property ' this figure represents the net amount claimed after applying the limitation provisions of sec_165 and which reduces the gross amount claimed dollar_figure by dollar_figure at trial petitioner claimed that he had made improvements to the house increasing its adjusted_basis from dollar_figure to dollar_figure on form_4684 casualties and thefts petitioner listed the value of his house before the casualty as dollar_figure and stated that the value of the house after the casualty was zero although he sold the house the following year for dollar_figure - the definition of gross_income in the income_tax law is inclusive on its face and the concept of inclusiveness is long established see 348_us_426 as to distributions of capital_gain dividends defined in sec_852 b c by regulated_investment_companies or mutual funds sec_852 b b states a capital_gain dividend shall be treated by the shareholders as a gain from the sale_or_exchange of a capital_asset held for more than year sec_1222 states that the term long-term_capital_gain means gain from the sale_or_exchange of a capital_asset held for more than year net_long-term_capital_gains are subject_to tax at the preferential rates set forth in sec_1 consistent with this statutory mandate form_1040 u s individual_income_tax_return schedule b interest and dividend income and schedule d capital_gains_and_losses together ensure that capital_gain distributions are taxed in addition to instructing the taxpayer to include gross dividends and or other distributions on stock here line of schedule b also states any capital_gain distributions and nontaxable distributions will be deducted on lines and the tax form clearly provides that all capital_gain distributions as well as nontaxable distributions must be listed on line and there is no reasonable argument that distributions on shares of mutual -- - funds are exempt from this requirement in whole or in part the pattern of the form is that capital_gain distributions are included with other items on line of schedule b are deducted on line of schedule b and are included on line of schedule d the form is certainly comprehensible and results in capital_gain dividends’ being taxed at appropriate rates moreover even if the schedule had provided misleading or erroneous information the law is well settled that the authoritative sources of federal tax law are the statutes regulations and judicial decisions not informal publications or instructions of the internal_revenue_service 94_tc_384 zimmerman v commissioner 71_tc_367 affd without published opinion 614_f2d_1294 2d cir 59_tc_456 graham v commissioner tcmemo_1995_ see also 330_f2d_91 9th cir affg tcmemo_1963_196 accordingly petitioner’s capital_gain_distribution from his mutual_fund holding during the year in issue is includable in his income as long-term_capital_gain and properly should have been reported on line of schedule b of his income_tax return for b casualty theft_loss under sec_165 and c subject_to limitations an individual is permitted a deduction for a loss that arises from - fire storm shipwreck or other_casualty or from theft personal casualty or theft losses are deductible only to the extent that the loss exceeds personal casualty gains and dollar_figure and additionally percent of adjusted_gross_income sec_165 and casualty losses are deductible in the year the loss is sustained sec_165 sec_1_165-7 income_tax regs a casualty_loss is treated as sustained during the taxable_year in which the loss occurs as evidenced by closed and completed transactions and as fixed by identifiable events occurring in such taxable_year sec_1_165-1 income_tax regs the term other_casualty in sec_165 is not expressly defined in either the statute or the regulations this court construes the term other_casualty in sec_165 by applying the rule_of ejusdem generis 76_tc_593 affd 680_f2d_91 11th cir 25_tc_1022 under this rule_of statutory construction general words that follow the enumeration of specific classes are construed as applying to things of the same general class as those enumerated thus in order for the loss to be deductible the taxpayer must prove that the destructive event or happening was similar in nature to a fire storm or shipwreck accordingly other_casualty denotes ‘an undesigned sudden and unexpected event’ 3_tc_1 or a sudden cataclysmic and devastating loss 73_tc_130 conversely the term excludes the progressive deterioration of property through a steadily operating cause 120_f2d_253 2d cir affg 42_bta_206 petitioner described his loss at trial saying it’s a loss of the money i had invested in the house in that town because the police forced me to leave the town so it’s deprivation of rights and loss in sum petitioner argues that because of the hostility and racism directed at him by the citizens and police of coos bay he is entitled to a casualty_loss deduction for the alleged decline in value of his house petitioner’s asserted loss is not the type of loss contemplated by sec_165 as stated above sec_165 contemplates a sudden or cataclysmic event harassment does not qualify as a sudden or cataclysmic event in kalbfleisch v commissioner tcmemo_1991_61 the taxpayer claimed a casualty_loss with regard to his rent expense on account of harassment he endured from his neighbors and fellow workers we denied a casualty_loss deduction because there was no sudden identifiable outside force the claimed casualty_loss with regard to petitioner’s rent expense does not satisfy the statutory requirement that there be a sudden identifiable outside force assuming that petitioner’s allegations of continuous harassment by neighbors and fellow workers deprived him of peaceful usage of his apartment we find that such harassment in and of itself does not fall under the definition of a casualty_loss petitioner’s remedy from the harassment and vandalism to his peaceful enjoyment would be found in civil or criminal remedies but not in the internal_revenue_code id furthermore this court has repeatedly held that physical damage or destruction of property is an inherent prerequisite in showing a casualty_loss 28_tc_717 affd 252_f2d_425 4th cir see also chamales v commissioner tcmemo_2000_33 the court_of_appeals for the ninth circuit to which an appeal in the present case would lie has adopted this rule requiring physical damage see eg 477_f2d_452 9th cir affg t c memo pbulvers v commissioner 407_f2d_838 9th cir affg 48_tc_245 petitioner has offered no evidence showing any serious physical damage or destruction to his property petitioner made no attempt to quantify the damage if any to his property from the defecation of his neighbor’s dog we are not even convinced that any such damage would have exceeded the dollar_figure threshold of sec_165 accordingly we find that petitioner is not entitled to a casualty_loss for a loss arising from theft generally is allowable as a deduction under sec_165 for the taxable_year in which the loss is sustained sec_1_165-8 income_tax regs whether a theft within the meaning of sec_165 has occurred depends - upon the law of the jurisdiction wherein the particular loss occurred 34_tc_688 petitioner essentially conceded that he is not entitled to a theft_loss at trial petitioner described the nature of the loss saying i don’t know how you would classify it but it’s not really a theft it’s a loss of the money i had invested in the house in that town because the police forced me to leave the town so it’s deprivation of rights and loss regardless of the conflicts petitioner may have had with his neighbors and the police in coos bay his house was not the subject of a theft on the contrary in he sold the house for dollar_figure little less than the price for which he purchased it accordingly we hold that petitioner is not entitled to a theft_loss deduction for to reflect the foregoing decision will be entered for respondent
